*434RESOLUCIÓN
Examinada la Petición de Certiorari y la Moción Ur-gente Solicitando Paralización de Procedimientos en Auxi-lio de la Jurisdicción de Este Honorable Tribunal, se provee “no ha lugar” a ambas.

Notifíquese inmediatamente por teléfono y por correo electrónico.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Estrella Martínez emitió un Voto particular disidente, al cual se unió la Jueza Presidenta Oronoz Rodríguez. La Jueza Asociada Señora Pabón Charneco no intervino.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
Voto particular disidente emitido por el Juez Asociado Se-ñor Estrella Martínez, al cual se une la Jueza Presi-denta Oronoz Rodríguez.
Ante la innegable realidad de que el caso de epígrafe presenta un escenario jurídico que requería ser atendido y examinado con la mayor premura por la magnitud de las consecuencias que acarrea, disiento de la determinación que hoy toma una Mayoría de este Tribunal. Contrario a lo dictaminado, considero que este caso ameritaba la opor-tuna intervención de este Tribunal, toda vez que nos en-frenta a una controversia que pone al descubierto un disloque indeseable, pero real, que existe entre el más reciente Código Penal de Puerto Rico, 33 LPRA sec. 5001 et seq., y la Ley de Menores de Puerto Rico (Ley de Menores), Ley Núm. 88 de 9 de julio de 1986 (34 LPRA sec. 2201 et *435seq.), en cuanto a las circunstancias que privan de jurisdicción al Tribunal de Primera Instancia, Sala de Asuntos de Menores (Tribunal de Menores). Ello, ciertamente requiere el ejercicio del poder legislativo para atemperar la Ley de Menores a las disposiciones que en la actualidad rigen nuestro ordenamiento en materia de derecho penal sustantivo. Ese deber no puede ser sustituido por la Rama Judicial. En consecuencia, lo que sí es deber de este Tribunal es garantizar los derechos de la parte peticionaria.
Específicamente, el Art. 4 de la Ley de Menores, 34 LPRA sec. 2204, el cual establece los parámetros que privan de jurisdicción al Tribunal de Menores, continúa haciendo referencia al asesinato en primer grado, según tipificado en los códigos penales derogados, y no a las más recientes enmiendas que sufrió el Código Penal de 2012 en cuanto al delito de asesinato en primer grado se refiere. En lo pertinente, el Art. 4 de la Ley de Menores dispone que el Tribunal de Menores no tendrá jurisdicción para atender:
(a) Todo caso en que se impute a un menor que hubiere cumplido quince (15) años de edad la comisión de hechos cons-titutivos de asesinato en primer grado según definido en el inciso (a) de la see. 4734 del Título 33.
(b) Todo caso en que se impute a un menor que hubiere cumplido quince (15) años de edad hechos constitutivos de de-lito que surjan de la misma transacción o evento constitutivo de asesinato en primer grado según definido en el inciso (a) de la sec. 4734 del Título 33. (Énfasis suplido). 34 LPRA sec. 2204(2)(a) y (b).
Nótese que el referido artículo alude al Art. 106 del Código Penal de 2004, el cual definía el asesinato en primer grado como “[t]odo asesinato perpetrado por medio de veneno, acecho o tortura, o con premeditación”. (Énfasis suplido). 33 LPRA sec. 4734(a). Adviértase, a su vez, que el Código Penal de 2012 mantuvo inalterado el elemento de premeditación al delimitar lo que constituía el asesinato en primer grado.
Ahora bien, las enmiendas efectuadas al Código Penal *436de 2012, en virtud de la Ley Núm. 246-2014, sustituyeron el elemento “premeditación” por los elementos de “a propósito” y “con conocimiento”. Por lo tanto, existe un evidente desfase con lo establecido en el Art. 4 de la Ley de Menores, supra. Véase 33 LPRA sec. 5142(a). Específicamente, el Art. 93(a) del más reciente Código Penal tipifica el asesinato en primer grado como “[t]odo asesinato perpetrado por medio de veneno, acecho, tortura, o a propósito o con conocimiento”. (Enfasis suplido). Id.
I
En este caso, al peticionario —menor de edad— se le imputó haber cometido asesinato en primer grado, según tipificado en el precitado Art. 93(a) del actual Código Penal. En consecuencia, se privó de jurisdicción al Tribunal de Menores para atender su caso. No obstante, y a la luz de los preceptos expuestos, la conducta que se le atri-buye al peticionario, por motivo del disloque que existe en-tre el más reciente Código Penal y la Ley de Menores, no está enumerada expresamente entre aquellas que privan de jurisdicción al Tribunal de Menores. En otras palabras, una de las condiciones esenciales que conforme al Art. 4 de la Ley de Menores, supra, priva de jurisdicción al Tribunal de Menores —es decir, la premeditación— no está incluido dentro de la más reciente tipificación de “asesinato en primer grado”, según se le atribuye al peticionario. Sin duda, dicha realidad tiene el peligroso efecto de incidir irreme-diablemente en los derechos y las protecciones que a éste le amparan, incluyendo, claro está, el foro adecuado en el cual le corresponde ser juzgado.
II
En virtud de lo enunciado, disiento del dictamen emi-tido por una Mayoría de este Tribunal. En su lugar, y ante *437la etapa procesal en que se encuentra este caso, paralizaría los procedimientos ante el Tribunal de Primera Instancia y emitiría una orden a la Oficina de la Procuradora General para que, en un término perentorio de cinco días, muestre causa por la cual este Tribunal no debe revocar la Resolu-ción emitida por el Tribunal de Apelaciones.
Las consecuencias jurídicas que acarrea este caso —tra-tándose de una materia tan fundamental como lo es la pri-vación de jurisdicción al Tribunal de Menores— así lo ame-ritaban y exigían. Por el contrario, una Mayoría optó por proveer “no ha lugar” al recurso presentado por el peticionario. Habida cuenta de que no puedo avalar un curso de acción que hace abstracción del claro desfase exis-tente entre el actual Código Penal y la Ley de Menores y que, más aún, obvia las consecuencias particulares que ello acarrea para el peticionario, disiento.